Order reversed, with ten dollars costs and disbursements, and motion granted, without costs. Memorandum: This record discloses no sufficient reason for excepting this ease from the general rule that transitory actions, all other things being equal, should be tried in the county in which the cause of action arose, particularly in view of the fact that all of the witnesses are residents of Oswego county. All concur. (The order denies defendants’ motion to change the place of trial.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.